Citation Nr: 1223651	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  08-34 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left forearm or left thumb neuropathy. 

2.  Entitlement to a rating in excess of 20 percent prior to March 25, 2010 for a lower back disability.  

3.  Entitlement to a rating in excess of 40 percent from March 25, 2010, forward, for a lower back disability.  

4.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.  

5.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.

6.  Entitlement to a compensable rating prior to May 24, 2007, for residuals of a fractured left thumb.

7.  Entitlement to a rating in excess of 10 percent from May 24, 2007, forward, for residuals of a fractured left thumb.

8.  Entitlement to a rating in excess of 20 percent for residuals of a right tibia and fibula fracture with hip involvement.

9.  Entitlement to a rating in excess of 10 percent for a right knee disability.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel









INTRODUCTION

The Veteran served on active duty from August 1977 to May 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010, the Veteran was afforded a video conference hearing before the undersigned.  A transcript of the hearing is of record.  

In October 2010, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

In a September 2006 rating decision, the Veteran was granted an increased rating of 20 percent for low back strain with degenerative disc disease post laminectomy and 20 percent for status-post fracture of the tibia and fibula with knee and hip involvement, and continued the 10 percent rating for fracture of the base of the left thumb metacarpal.  He failed, however, to submit a notice of disagreement.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the September 2006 rating action, the Veteran was afforded a VA examination in July 2007 and received VA treatment for his low back, tibia and fibula, and left thumb disabilities within one year of this decision.  These records were of record within a year of the September 2006 rating decision, and, therefore, must relate any subsequent decision back to this claim.  38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Thus, the September 2006 rating action did not become final and remains pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the September 2006 rating action is the proper determination certified for appellate review for the claims for increased ratings for a lower back disability, residuals of a right tibia and fibula fracture with hip involvement, and residuals of a fractured left thumb.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part of a higher claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observes that the record reflects that the Veteran may be unemployable due to his service-connected disabilities.  Thus, TDIU is part of his claims for an increased rating currently before the Board and must be adjudicated as such.  

The issues of entitlement to TDIU and an increased rating for residuals of a fractured left thumb from May 24, 2007, forward, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left forearm or left thumb neuropathy did not have its onset during active service or result from disease or injury in service.

2.  Prior to March 25, 2010, the Veteran's low back disability is not productive of limitation of motion of 30 degrees or less of forward flexion of the thoracolumbar spine; or favorable ankylosis of the entire thoracolumbar spine.

3.  From March 25, 2010, forward, the Veteran's service-connected low back disability is not productive of unfavorable ankylosis.

4.  The Veteran's service-connected radiculopathy of the right lower extremity is mild in severity.

5.  The Veteran's service-connected radiculopathy of the left lower extremity is mild in severity.

6.  Prior to May 24, 2007, the Veteran's residuals of a fractured left thumb were manifested by subjective complaints of swelling and normal range of motion with the ability to bring the thumb to all of the metacarpophalangeal joints.  

7.  The Veteran's service-connected residuals of a right tibia and fibula fracture have been manifested by moderate disability.  

8.  The medical evidence reveals x-ray evidence of degenerative joint disease of the right hip.

9.  The Veteran's right knee disability is manifested by objective findings of degenerative joint disease and range of motion from 0 to 120 degrees.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left forearm or left thumb neuropathy have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  A rating in excess of 20 percent prior to March 25, 2010, for a disability of the lower back is not warranted.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

3.  A rating in excess of 40 percent from March 25, 2010, forward, for a disability of the lower back is not warranted.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

4.  The criteria for an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8599-8520 (2011).

5.  The criteria for an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8599-8520 (2011).

6.  Prior to May 24, 2007, the criteria for a compensable rating for residuals of a fractured left thumb have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5224 (2011).  

7.  The criteria for a rating in excess of 20 percent for residuals of a right tibia and fibula fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2011).

8.  The criteria for a separate 10 percent evaluation for degenerative joint disease of the right hip have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Codes 5252-5010 (2011).

9.  The criteria for an initial disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 5262-5010 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in August 2006 and June 2007.  Additional letters were sent in November 2008 and February 2010.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran also was provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration. 

All relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and VA treatment records have been obtained.  In addition, he has been provided with appropriate VA examinations in connection with his present claims and was afforded an opportunity to give testimony before the Board.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. 

II.  Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Veteran contends that he has neuropathy of the left forearm began in service when he injured his service-connected left thumb in an accident in 1977.  See September 2010 Transcript, p. 4-6.  The Veteran has not been diagnosed as having neuropathy of the left forearm, but was diagnosed as having carpal tunnel syndrome.  See VA treatment record dated February 2008.

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to service connection for the claimed disability.  

The medical evidence shows that the Veteran was not diagnosed with carpal tunnel syndrome until February 2008 and there is no evidence or complaints of numbness in the left forearm until 2007.  The time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition, there is no competent medical evidence of record showing that the Veteran's carpal tunnel syndrome had its onset during active service or is related to any in-service disease or injury.  Private and VA medical treatment records regarding his left upper extremity make no mention of any link between his carpal tunnel syndrome and service.  In July 2007, the Veteran was afforded a VA examination in connection with his claim.  The VA examiner opined that the Veteran's complaints of numbness in the left thumb and forearm area could not be related to the history of his thumb fracture without resorting to speculation.  The examiner also stated that the Veteran had a history of a left shoulder spur and some neck problems and advised the Veteran to follow up with his doctor.  As noted above, the Veteran was eventually diagnosed as having carpal tunnel syndrome in both wrists.  However, there is no competent medical evidence of record showing that the Veteran's bilateral carpal tunnel syndrome had its onset during active service or is related to any in-service disease or injury.  Private and VA medical treatment records regarding his bilateral carpal tunnel syndrome make no mention of any link between this condition and service.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

III.  Increased rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

A.  Lower back disability

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In a December 1988 rating decision, the RO granted service connection for low back strain and assigned a noncompensable disability rating, effective July 8, 1988.  In the September 2006 rating decision on appeal, the RO granted an increased rating of 20 percent for degenerative disc disease post laminectomy, effective July 7, 2006.  In a February 2012 rating decision, the RO granted a 40 percent rating for low back strain and degenerative disc disease post laminectomy with bilateral radiculopathy, effective March 25, 2010.  

In a May 2009 rating decision, the RO granted separate 10 percent disability ratings for the radiculopathy of the right and left lower extremities, secondary to the service-connected low back disability, which are addressed below.

The Veteran's low back strain and degenerative disc disease post laminectomy is presently evaluated under Diagnostic Code 5237.  See 38 C.F.R. § 4.27.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes).  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar 
Spine.......................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.....................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.............................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis....................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.........................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months..........................................................10

Note (1): For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.

Prior to March 25, 2010

In order for the Veteran to warrant the next higher disability rating under the general formula, the evidence must show, or more nearly reflect, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

In connection with his appeal, the Veteran was afforded VA examinations.  During an August 2006 examination, the Veteran complained of having constant pain aggravated by prolonged sitting and standing, walking, lifting, twisting, and bending.  He had flare-ups of increased pain and stiffness occurring four times daily lasting from 30 minutes to four hours.  On physical examination, the examiner noted that the Veteran did not have paraspinal tenderness.  Range of motion testing revealed flexion from 0 to 35 degrees, with pain beginning at 20 degrees; right and left lateral bending were both from 0 to 20 degrees, with pain beginning at 20 degrees; and right and left rotation were both from 0 to 20 degrees, with pain beginning at 15 degrees.  There was no additional range of motion loss due to pain, weakness, fatigue, lack of endurance, or incoordination following repetitive use.  He was diagnosed as having lumbosacral strain.

During the July 2007 examination, the Veteran complained of constant back pain, but it was noted that there were no flare-ups.  On physical examination, the Veteran had tenderness in the lumbar area and mild spasms.  Range of motion testing revealed flexion to 60 degrees, extension to 10 degrees, lateral flexion to 20 degrees bilaterally, and rotation to 15 degrees bilaterally.  The Veteran complained of pain in all ranges of motion at the maximum range of motion.  There was no additional range of motion loss due to pain, weakness, fatigue, or lack of endurance following repetitive use.  He was diagnosed as having degenerative disc disease of the lumbosacral spine, status-post laminectomy.  

Review of the medical evidence prior to March 25, 2010, shows that the Veteran's flexion was, at worst, to 35 degrees.  In addition, although the Veteran complained of pain during range of motion testing, the examiners during both examinations found that his pain did not cause additional loss of motion nor did he have additional loss of motion due to weakness, fatigue, or lack of endurance on repetitive use.  As such, the Veteran's range of motion does not amount to forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine even when considering his pain or other symptoms on repetitive use.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-205.  Therefore, an evaluation in excess of 20 percent is not warranted prior to March 2010 due to limitation of motion.  

As instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  As already discussed, the Veteran was assigned separate ratings for radiculopathy of the lower extremities, which are addressed in this decision below.  

Finally, the rating criteria for the lumbar spine also provide for rating intervertebral disc syndrome based on incapacitating episodes.  Although the Veteran has been diagnosed as having degenerative disc disease, there is no evidence of incapacitating episodes as defined by the regulation of record.  VA examinations did not report such episodes in the Veteran's medical history.  Further, while there are notes regarding back pain and flare-ups, there is no indication that the Veteran suffered from incapacitating episodes as defined by the rating criteria having a total duration of at least four weeks during the past 12 months.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

From March 25, 2010, forward

In order for the Veteran to warrant the next higher disability rating under the general formula, the evidence must show, or more nearly reflect unfavorable ankylosis of the entire thoracolumbar spine.  That would require a showing that the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  

In connection with his appeal, the Veteran was afforded a VA examination on March 25, 2010.  At that time, the Veteran complained of having severe flare-ups, but did not have any incapacitating episodes and was able to walk 1/4 of a mile.  Physical examination revealed tenderness on the right side of the thoracic sacrospinalis.  Range of motion testing revealed flexion to 30 degrees, extension to 15 degrees, left lateral flexion and rotation to 15 degrees, right lateral flexion to 10 degrees, and right lateral rotation to 15 degrees.  There was no objective evidence of pain on motion nor was there additional limitation after repetitive use.  The Veteran was diagnosed as having lumbar disc disease.  

Review of the medical evidence during the appellate period shows that the Veteran's flexion is limited to 30 degrees.  The evidence, however, fails to show that the Veteran's condition is equivalent to unfavorable ankylosis of the thoracolumbar spine.  The record does not show that the Veteran's entire spine is fixed in flexion or extension or that he has difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching caused by his back disability.  In addition, the Board has considered the Veteran's complaints of pain; however, the evidence shows that the Veteran has active movement, though limited, and the examiner noted that the Veteran did not have any additional limitation following repetitive use.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-205.  Therefore, an evaluation in excess of 40 percent is not warranted from March 2010, forward, due to limitation of motion.  

As instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  As already discussed, the Veteran was assigned separate ratings for radiculopathy of the lower extremities, which are addressed in this decision below.

Finally, the rating criteria for the lumbar spine also provide for rating intervertebral disc syndrome based on incapacitating episodes.  Although the Veteran has been diagnosed as having degenerative disc disease, there is no evidence of incapacitating episodes of record as defined by the regulation.  The VA examination specifically reported that the Veteran did not have incapacitating episodes, and while there are notes regarding back pain with the Veteran reporting flare-ups during the examination, there is no indication that the Veteran suffered from incapacitating episodes having a total duration of at least six weeks during the past 12 months.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The Board does not find evidence that the Veteran's lower back disability should be increased for any separate periods based on the facts found during the whole appeal period.  The evidence of record in connection with this claim supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  

B.  Radiculopathy of the right and left lower extremities

In May 2009, the RO granted separate 10 percent disability ratings for the radiculopathy of the right and left lower extremities, secondary to the service-connected low back disability. 

The right and left lower extremities are rated under Diagnostic Code 8599-8520.  38 C.F.R. § 4.124a.  The hyphenated diagnostic codes in this case indicates that an unlisted peripheral nerve disorder, under Diagnostic Code 8599, was the service-connected disorder, and paralysis of the sciatic nerve, under Diagnostic Code 8520, were residual conditions.  38 C.F.R. § 4.27 (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for incomplete paralysis of the sciatic nerve to a mild degree.  A 20 percent evaluation is warranted for incomplete paralysis of the sciatic nerve to a moderate degree.  A 40 percent rating is warranted for incomplete paralysis of the sciatic nerve to a moderately-severe degree.  A 60 percent rating is warranted for incomplete paralysis of the sciatic nerve to a severe degree with marked muscular atrophy.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

The medical evidence of record shows that the Veteran's right and left lower extremity nerve disabilities are mild in severity.

During the July 2007 VA examination, the Veteran complained of having decreased sensation to touch and pinprick on the anterior aspect of the right thigh and along the lateral aspect and anterior aspect of the left leg below the knee.  There was no muscle atrophy and the Veteran had good strength in the lower extremities bilaterally.  Deep tendon reflexes were diminished and equal bilaterally.  

During the April 2009 VA examination, physical examination revealed 4/5 muscle strength on left knee extensors and left hip flexors and extensors.  In addition, there was decreased pinprick pain and finger touch in the inner aspect of the left calf and lateral left thigh.  There was no response to reflexes of either knee or ankle.  

During the March 2010 VA examination, the Veteran's motor strength was normal; however, he had diminished sensory to vibration in both lower extremities and no response to pain and light touch in the left lower extremity and to reflexes of both extremities.  

The medical evidence of record does not show that the Veteran's radiculopathy of the left and right lower extremities is more than mild in severity.  Although he had decreased sensation in the left lower extremity and no response to reflex testing in both lower extremities, the Veteran had normal or nearly normal strength in both lower extremities and there was no evidence of muscle atrophy.  

For the reasons stated above, the preponderance of the evidence is against increased ratings for the Veteran's right and left lower extremities for any period during the course of the appeal.  The benefit-of-the doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b).

C.  Residuals of a fractured left thumb prior to May 24, 2007

In a January 1980 rating decision, the RO granted service connection for fracture of the base of the metacarpal of the left thumb and assigned a noncompensable disability rating, effective May 19, 1979.  In December 1988, the RO continued the noncompensable rating.  In the September 2006 rating decision on appeal, the RO again continued the noncompensable rating.  In the October 2007 rating decision, the RO granted an increased rating of 10 percent, effective May 24, 2007.  

The Veteran's service-connected left thumb disability has been rated under 38 Diagnostic Code 5224, as ankylosis of the thumb.  Under this code, a 10 percent evaluation is warranted for favorable ankylosis of the thumb.  A 20 percent evaluation is warranted for unfavorable ankylosis of the thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5224.  

In addition, Diagnostic Code 5228 rates limitation of motion of the thumb.  A 10 percent rating is warranted when there is a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is warranted for limitation of motion of the thumb, when there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

In connection with his appeal, the Veteran was afforded a VA examination during the period prior to May 24, 2007.  During the August 2006 examination, the Veteran complained of having swelling in the left thumb.  On physical examination, there was no tenderness, swelling, or deformity noted.  The Veteran was able to touch all fingers with his thumb and range of motion of the fingers were within normal limits with the exception of somewhat restricted flexion of the thumb of the left hand.  The Veteran was able to pull, push and twist.  He was diagnosed as having status-post left first metacarpal fracture.  

Based on the August 2006 examination, the evidence does not show a gap of one to two inches between the thumb pad and the fingers, and there are no findings of ankylosis of the thumb prior to May 2007.  The Board finds that the Veteran is not entitled to a compensable rating for his left thumb disability prior to May 24, 2007 under any applicable diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5228.

The Board acknowledges that the Veteran has complained of swelling associated with his right thumb.  However, there are no objective medical findings that any pain on use, abnormal movement, fatigability, incoordination, or any other such factors resulted in additional functional impairment of the Veteran's left thumb to the extent required for an increased rating at any time relevant to the current appeal period.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45. 

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. 589.  However, a review of the record fails to reveal any findings associated with the Veteran's disability that warrants an increased rating under alternate diagnostic codes.  

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The Board does not find evidence that the Veteran's left thumb disability should be increased for any separate periods based on the facts found during the period considered.  The evidence of record in connection with this claim supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within that period.

D.  Residuals of a right tibia/fibula fracture with hip involvement

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In a January 1980 rating decision, the RO granted service connection for status-post fracture of the right tibia and fibula and assigned a 10 percent disability rating, effective May 19, 1979.  In a December 1988 rating decision, the RO continued the 10 percent rating.  In the September 2006 rating decision on appeal, the RO granted an increased rating of 20 percent for status-post fracture of the right tibia and fibula with knee and hip involvement, effective July 7, 2006.  In an October 2007 rating decision, the RO continued the 20 percent rating.  

The Veteran's right leg disability has been evaluated using the criteria for impairment of the tibia and fibula under Diagnostic Code 5262.  38 C.F.R. § 4.71a.  Diagnostic Code 5262 assigns a 10 percent rating for malunion of the tibia and fibula with a slight knee or ankle disability.  A 20 percent rating is assigned for malunion of the tibia and fibula with a moderate knee or ankle disability.  A 30 percent rating is assigned for malunion of the tibia and fibula with a marked knee or ankle disability.  A 40 percent rating is assigned for nonunion of the tibia and fibula with loose motion, requiring a brace.

The Board notes that the Veteran has also been assigned a separate 10 percent rating for a right knee disability, but the RO maintained the 20 percent rating for the disability characterized as "status post fracture, right tibia/fibula, with knee and hip involvement."  At the same time, the Veteran has been diagnosed to have degenerative joint disease of the right hip.  Traumatic arthritis is evaluated under Diagnostic Code 5010, which is rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved, but that, where limitation of motion is noncompensable under the appropriate diagnostic codes, a 10 percent rating is warranted for a major joint such as the hip, where the limitation of motion is objectively confirmed.  38 C.F.R. § 4.71a. 



Disabilities of the hip and thigh are rated under the schedular criteria found at 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255. 

Diagnostic Code 5251, concerning limitation of extension of the thigh, provides a 10 percent rating for extension limited to 5 degrees.

Under Diagnostic Code 5252, concerning limitation of flexion of the thigh, a 10 percent evaluation is assigned for limitation of flexion to 45 degrees.  A 20 percent evaluation is assigned for limitation of flexion to 30 degrees.  A 30 percent evaluation is assigned for limitation of flexion to 20 degrees.  The highest schedular rating, 40 percent, is assigned for limitation of flexion to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5253, concerning impairment of the thigh, a 10 percent rating is assigned for either limitation of adduction (inability to cross legs) or for limitation of rotation (cannot toe-out more than 15 degrees with the affected leg).  A 20 percent evaluation is awarded for limitation of abduction with motion lost beyond 10 degrees. 

Normal ranges of motion of the hip are from hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

Other potentially applicable diagnostic codes consist of Diagnostic Code 5250, concerning ankylosis of the hip; Diagnostic Code 5254, concerning flail joint; and Diagnostic Code 5255 concerning impairment of the femur.  38 C.F.R. § 4.71a.

During a VA examination in August 2006, the Veteran complained of having constant pain that was aggravated by prolonged standing and walking.  On physical examination the Veteran was found to have a right lower leg deformity in the anterior tibial region with some loss of muscle and decreased strength.  There was no additional loss of range of motion due to pain, weakness, fatigue, incoordination, or lack of endurance following repetitive use.  The Veteran was diagnosed as having status-post fracture of the right tibia and fibula and degenerative joint disease of the right knee.  August 2006 x-rays revealed mild degenerative joint disease of the right hip. 

During the July 2007 VA examination, the Veteran stated that his right leg felt weak and gave out on him and he had been using a walker for stability.  He occasionally would get a little pain in the tibia/fibula area and stated that the morphine he took for his back helps.  Physical examination revealed an area of depression in the anteromedial aspect of the tibia in the location of the fracture about 6 by 3 cm and one-quarter inch deep and one part of it was slightly raised.  The Veteran was diagnosed as having residual of a right tibia and fibula fracture that was moderate in severity.  A July 2007 x-ray of the right tibia and fibula revealed no acute osseous abnormality and old fractures were incidentally noted.

During treatment in February 2008, the Veteran complained of having falling episodes once a week due to his right knee and left leg weakness.  

During the April 2009 VA examination, the Veteran had pain, stiffness, weakness, decreased speed of joint movement, and daily flare-ups of the right knee disability.  He did not have deformity, giving way, or incoordination.  The Veteran reported he  was only able to stand for about 15 to 30 minutes and was unable to walk more than a few yards.  [In 2010, the Veteran reported he could walk a quarter mile.]  On physical examination, the Veteran had tenderness of the right hip.  Range of motion testing of the right hip revealed flexion to 80 degrees, extension and abduction to 20 degrees, ability to cross the right leg over the left and point toes out more than 15 degrees.  There was no objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion.  The Veteran was diagnosed as having degenerative joint disease of the right hip.

The Board finds that a separate disability rating of 10 percent is warranted for degenerative joint disease of the right hip.  The Veteran had been service-connected for residuals of a tibia and fibula fracture with hip involvement; however, as the medical evidence shows August 2006 and July 2007 x-ray findings of degenerative joint disease of the right hip with limited motion, a separate disability rating based on the additional hip disability is warranted.  

On physical examination during the April 2009 VA examination, range of motion testing of the right hip revealed flexion 0 to 80 degrees, extension and abduction 0 to 20 degrees, ability to cross the right leg over the left and point toes out more than 15 degrees.  Based on the range of motion of the right hip, the Veteran is not entitled to a compensable rating under Diagnostic Codes 5251, 5252, or 5253.  Further, although the Veteran had tenderness of the right hip, the April 2009 examiner found no objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion.  Therefore, as the Veteran did have objective limitation of motion, though it is noncompensable under the appropriate diagnostic codes, a 10 percent rating is warranted based on arthritis of the major joint with non-compensable limited motion under Diagnostic Code 5010.  An evaluation in excess of 10 percent is not warranted due to limitation of motion since there was no pain following repetitive motion or additional limitations with repetition.  

Furthermore, the evidence does not show ankylosis, flail joint, or impairment of the femur.  Thus, a rating higher than 10 percent is not assignable under Diagnostic Codes 5250, 5254, or 5255.  38 C.F.R. § 4.71a.

The evidence does not show that the Veteran has impairment of the tibia and fibula with more than moderate disability.  Therefore, a rating higher than 20 percent is not warranted under Diagnostic Code 5262.  The Board notes that on physical examination during the August 2006 VA examination, the Veteran was found to have a right lower leg deformity in the anterior tibial region with some loss of muscle and decreased strength.  During the July 2007 VA examination, the Veteran's residual of a right tibia and fibula fracture was characterized as moderate in severity.  Therefore, the Veteran's disability picture is fully contemplated in the 20 percent rating.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for application because Diagnostic Code 5262 is not predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In sum, the Board finds that the preponderance of the evidence is against a disability rating greater than 20 percent for residuals of a tibia and fibula fracture; however, a separate rating of 10 percent for degenerative joint disease of the right hip is warranted.  

E.  A right knee disability

As mentioned above, in May 2009, the RO granted a separate 10 percent disability rating for right knee degenerative joint disease, which was originally associated with the service-connected residuals of right tibia and fibula fracture disability. 

The RO has rated the Veteran's right knee disability under Diagnostic Codes 5262-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that impairment of the tibia and fibula is the service-connected disorder, and it is rated as if the residual condition is traumatic arthritis under Diagnostic Code 5010. 

During a VA examination in August 2006, the Veteran complained of having occasional buckling and swelling of the right knee, but denied locking.  He also complained of having constant pain that was aggravated by prolonged standing and walking.  On physical examination the right knee had crepitus anteriorly on range of motion.  There was no erythema, effusion, instability, or tenderness found.  Range of motion of the right knee was 0 to 135.  There was no additional loss of range of motion due to pain, weakness, fatigue, incoordination, or lack of endurance following repetitive use.  The Veteran was diagnosed as having degenerative joint disease of the right knee.  August 2006 x-rays revealed mild tri-compartment degenerative joint disease of the right knee. 

During the July 2007 VA examination, the Veteran stated that his right leg felt weak and gave out on him and he had been using a walker for stability.  During treatment in February 2008, the Veteran complained of having falling episodes once a week due to his right knee and left leg weakness.  

During the April 2009 VA examination, the Veteran complained of pain, stiffness, weakness, decreased speed of joint movement, and daily flare-ups of the right knee disability.  He did not have deformity, giving way, or incoordination.  He was able to stand for about 15 to 30 minutes and was unable to walk more than a few yards, (although this distance increased to a quarter mile as reported in 2010).  On physical examination, the Veteran had tenderness, but there was no crepitation, clicks or snaps, grinding, patellar abnormality, or meniscal abnormality of the right knee.  There was no objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion.  The Veteran had 0 to 120 degrees range of motion of the right knee with no objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion.  The Veteran was diagnosed as having degenerative joint disease of the right knee.

Although the Veteran complained of having instability during the September 2010 hearing, in addition to the August 2006 and July 2007 VA examinations and during the VA treatment in February 2008, the medical evidence of record does not show objective findings of instability on examination.  The August 2006 examination revealed no instability on physical examination and during the April 2009 examination, there was no finding of a meniscal abnormality of the right knee.  Therefore, the Board finds that Diagnostic Code 5257 is not applicable in this case.  

As for the current 10 percent rating assigned under Diagnostic Code 5010, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint, such as the knee, affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Veteran is currently in receipt of a 10 percent disability rating for degenerative joint disease under Diagnostic Code 5010.  Following a review of the record, the Board finds that a higher rating is not warranted for degenerative joint disease of the right knee.  At worst, the Veteran's range of motion was from 0 to 120 degrees during the April 2009 VA examination, which does not warrant even a compensable rating for either limitation of flexion or limitation of extension.  Thus, a rating in excess of 10 percent is not warranted in this case.  

In assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or 5010, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  VAOPGCPREC 9-98.  During the April 2009 VA examination, the Veteran did complain of pain, stiffness, weakness, decreased speed of joint movement, and daily flare-ups of the right knee disability.  Testing during the August 2006 and April 2009 VA examinations, however, showed that the Veteran did not have additional loss of range of motion due to pain, weakness, fatigue, incoordination, or lack of endurance following repetitive use, and the reported limited walking of only a few yards had increased to a quarter mile by 2010.  Therefore, a higher rating based on functional impairment is not indicated.  

The Board has considered the right knee disability under all potentially appropriate diagnostic codes.  The Veteran has never demonstrated or been diagnosed with ankylosis of the knee, dislocated semilunar cartilage, or genu recurvatum (hyperextended knee).  The medical evidence of record shows that the Veteran had crepitus anteriorly during the August 2006 VA examination, but during the April 2009 VA examination, he did not have crepitation, clicks or snaps, grinding, patellar abnormality, or meniscal abnormality of the right knee.  Furthermore, he has nearly full range of motion as he was able to flex and extend from 0 to 120.  Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, and 5263 are not for application.  

In sum, the Board finds that the preponderance of the evidence is against a disability rating greater than 10 percent for right knee degenerative joint disease.  

In deciding the Veteran's increased evaluation claim, the Board has considered whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period, but finds no evidence that the Veteran's right knee disability should be increased for any separate periods based on the facts found during the whole appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

F.  Extraschedular considerations

An extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the claimant's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected lower back disability, radiculopathy of the right and left lower extremities, residuals of a fractured left thumb, a right tibia and fibula fracture, degenerative joint disease of the right hip, and degenerative joint disease of the right knee.  Following a careful review of the competent medical evidence of record, the Board finds that the symptoms associated with the Veteran's service-connected disabilities are adequately addressed by the applicable rating criteria and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time. 


ORDER

Service connection for left forearm or left thumb neuropathy is denied. 

Entitlement to a rating in excess of 20 percent prior to March 25, 2010 for a lower back disability is denied.  

Entitlement to a rating in excess of 40 percent from March 25, 2010, forward, for a lower back disability is denied.  

Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.  

Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.

Entitlement to a compensable rating prior to May 24, 2007, for residuals of a fractured left thumb is denied.

Entitlement to a rating in excess of 20 percent for residuals of a right tibia and fibula fracture is denied.

Entitlement to a separate 10 percent evaluation for degenerative joint disease of the right hip is granted, subject to the rules and payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee is denied.


REMAND

During the September 2010 hearing, the Veteran stated that he was issued a splint for his service-connected left thumb disability after the July 2007 VA examination, which was the most recent VA examination regarding the left thumb.  The Veteran also stated that the splint immobilizes his thumb and if he uses his thumb, he has a lot of pain.  See Transcript dated September 2010, p. 17-18.  As the Veteran's testimony demonstrates that his left thumb disability has increased in severity since the last examination, a new examination is necessary to assess the current severity of the Veteran's claim.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

A TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  The record shows that the Veteran is in receipt of disability benefits from the Social Security Administration on the basis of cardiomyopathies and disorders of the back (discogenic and degenerative).  As such, entitlement to a TDIU must be addressed in connection with this appeal.  Rice, 22 Vet. App. 447.

As a remand is necessary in this case, any additional VA treatment records should also be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit statements describing fully the impact of his service-connected disabilities on his ability or inability to work.  The Veteran should also be notified that he may submit statements describing fully the various symptoms resulting from his service-connected left thumb disability.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  After obtaining all outstanding records and associating these with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his residuals of a left thumb fracture and the effect of the Veteran's service-connected disabilities on his ability to obtain and retain employment.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.

The examiner is asked to provide the measurement of the gap between the finger and the thumb pad with the thumb attempting to oppose the fingers.  Any functional loss should be noted.  

The examiner is also asked to provide an opinion as to whether the Veteran's combined service-connected disabilities, either alone or in the aggregate, render him unable to secure and follow a substantially gainful occupation.  The examiner should note that this opinion is without regard to the Veteran's age or the impact of any nonservice-connected disabilities on his ability to secure or follow a substantially gainful occupation.  

The examiner should set forth a complete rationale for all findings and conclusions in the report provided.

3.  Then, the RO should readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


